             Case 21-32351 Document 513 Filed in TXSB on 09/01/21 Page 1 of 9
                                                                                                          United States Bankruptcy Court
                                                                                                               Southern District of Texas

                                                                                                                  ENTERED
                          IN THE UNITED STATES BANKRUPTCY COURT                                               September 02, 2021
                            FOR THE SOUTHERN DISTRICT OF TEXAS                                                 Nathan Ochsner, Clerk
                                     HOUSTON DIVISION



    In re:                                                              CHAPTER 11

    LIMETREE BAY SERVICES, LLC, et al. 1                                CASE NO.: 21-32351

               Debtors.                                                 Jointly Administered
                                                                          (Docket No. 12)
                       FINAL ORDER GRANTING DEBTORS’
                  EMERGENCY MOTION FOR ENTRY OF AN ORDER
         PURSUANT TO 11 U.S.C. §§ 105(a), 345(b), 363, AND 364 AUTHORIZING:
           (I) THE CONTINUED USE OF THE DEBTORS’ PREPETITION CASH
          MANAGEMENT SYSTEM, INCLUDING EXISTING BANK ACCOUNTS,
     BUSINESS FORMS, AND COMPANY CREDIT CARDS; (II) CONTINUED USE OF
      INTERCOMPANY ARRANGEMENTS AND HISTORICAL PRACTICES; AND
      (III) OPENING NEW DEBTOR IN POSSESSION ACCOUNTS, IF NECESSARY

             Upon the motion (“Motion”)2 of the debtors and debtors in possession (collectively, the

“Debtors”) in the above-captioned chapter 11 cases (collectively, the “Chapter 11 Cases”) for

entry of an order (the “Order”) authorizing the Debtors to maintain prepetition cash management

systems and business forms on an interim and final basis, as more fully set forth in the Motion;

finding this Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334; finding that this

matter is a core proceeding pursuant to 28 U.S.C. § 157; finding this Court may enter final orders

in this matter consistent with Article III of the United States Constitution; finding that this matter

is properly venued in this Court pursuant to 28 U.S.C. §§ 1408 and 1409; finding notice of the



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776); Limetree Bay Refining
Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining Operating, LLC (9067); Limetree Bay
Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree Bay Services, LLC, 11100 Brittmoore Park Drive,
Houston, TX 77041.
2
    Unless otherwise defined herein, capitalized terms shall have the meanings ascribed to them in the Motion.


4839-2643-0711.1
          Case 21-32351 Document 513 Filed in TXSB on 09/01/21 Page 2 of 9




Motion due and proper under the circumstances and in accordance with all applicable rules and

orders, and no further or additional notice of the Motion being warranted; having considered the

Motion, the First Day Declaration and all other documents submitted in support of the Motion, as

well as the record in these Chapter 11 Cases; and, after due deliberation, finding that the relief

requested by and through the Motion is due and proper and serves the best interests of the estates

and their creditors; and sufficient cause appearing therefor,

         IT IS HEREBY ORDERED:

         1.        The Motion is granted on a final basis as set forth herein.

         2.        The Debtors are authorized to: (i) continue to use, with the same account numbers,

the Bank Accounts on Exhibit B to the Motion, a copy of which is attached hereto;

(ii) treat the Bank Accounts listed on Exhibit B to the Motion for all purposes as accounts of the

Debtors as debtors in possession; (iii) use, in their present form, all Business Forms including, but

not limited to, letterhead, invoices, checks, and other documents related to the Cash Management

System existing immediately before the Petition Date, without reference to their status as debtors

in possession, provided that once the Debtors’ existing check stock has been exhausted, the

Debtors shall include, or direct others to include, the designation “Debtor-in-Possession” and the

lead bankruptcy case number on all checks as soon as it is reasonably practicable to do so; (iv)

continue the Intercompany Arrangements, provided the Debtors shall continue to maintain current

records with respect to all transfers of cash so that all transactions, including the postpetition

Intercompany Arrangements, may be readily ascertained, traced, and recorded properly on

applicable intercompany accounts, and provided further that the Debtors shall make such records




4839-2643-0711.1
          Case 21-32351 Document 513 Filed in TXSB on 09/01/21 Page 3 of 9




available upon request by the U.S. Trustee, the DIP Agent (as defined in the Interim DIP Order

(defined below)), the Prepetition Agents (as defined in the Interim DIP Order), and the Official

Committee of Unsecured Creditors appointed in these Chapter 11 Cases (the “Committee”); and

(v) open new debtor in possession accounts, if necessary, with a bank that (i) is insured with the

FDIC or the Federal Savings and Loan Insurance Corporation, (ii) is designated as an authorized

depository by the U.S. Trustee, and (iii) agrees to be bound by the terms of this Order. In the event

that the Debtors open or close any Bank Account(s) or new account(s), such opening or closing

shall be timely indicated on the Debtors’ monthly operating reports and notice of such opening or

closing shall be provided to the U.S. Trustee, the DIP Agent, the Prepetition Agents, and the

Committee within ten (10) business days after the opening or closing any such account.

         3.        Notwithstanding anything to the contrary in this Order, within ten (10) business

days after entry of this Order, subject to any extension of time, which may be granted by the U.S.

Trustee without further order of this Court, the Debtors shall: (a) open one or more debtor in

possession bank accounts (collectively, the “DIP Accounts”) in compliance with the requirements

of ¶ 2(v) of this Order and, within ten (10) business days thereof, provide evidence of such opening

to the U.S. Trustee and Committee, provided, however, that the Debtors may maintain the Bank

Accounts in accordance with the terms of this Order; (b) reduce the funds on deposit with Deutsche

Bank and Oriental Bank such that the aggregate balance in the Debtors’ Bank Accounts at each

institution is less than or equal to the FDIC insured limit, provided, however, that the daily balance

in any Bank Account(s) with Deutsche Bank and/or Oriental Bank may exceed the FDIC insured

limit if necessary to fund any expenses of the Debtors or their estates or as a result of funds received




4839-2643-0711.1
          Case 21-32351 Document 513 Filed in TXSB on 09/01/21 Page 4 of 9




by the Debtors from non-debtor entities, provided that such account balances are reduced to below

the FDIC insured limit as soon as possible following the payment of such expenses or receipt of

such funds; and (c) subject to the preceding, transfer any funds on deposit with Deutsche Bank or

Oriental Bank in excess of the FDIC insured limit to a DIP Account. The Debtors shall not deposit

funds constituting property of the Debtors’ estates (as defined in Section 541(a) of the Bankruptcy

Code) into any money market fund accounts or investment accounts prior to the effective date of

a plan in these Chapter 11 Cases. The Debtors shall attach month-end statements for all Bank

Accounts, excluding any DIP Accounts, with a cash balance at the end of the reporting period in

excess of the FDIC insured limit to any monthly operating reports filed by the Debtor-depositor

for the subject Bank Account(s). Any provisions of any prior order(s) of this Court pertaining to

compliance with Section 345(b) of the Bankruptcy Code are hereby vacated.

         4.        All financial institutions with which the Debtors maintain the Bank Accounts shall

continue to maintain, service, and administer such accounts, except that such financial institutions

shall not be authorized to honor any check issued or dated prior to the Petition Date, unless the

Debtors represent that the payment is authorized by an order of this Court. The Debtors shall serve

those banks with a copy of this Order approving the relief requested in the Motion and any other

orders issued by this Court by which those banks are authorized to honor prepetition obligations.

         5.        Notwithstanding anything in this Order to the contrary, any payment to be made,

or any authorization contained, hereunder shall be subject to the terms of any orders granting the

use of cash collateral and approving debtor in possession financing in these Chapter 11 Cases

(including with respect to any budget governing or relating to such use) including, without




4839-2643-0711.1
          Case 21-32351 Document 513 Filed in TXSB on 09/01/21 Page 5 of 9




limitation, the Interim Order (I) Authorizing the Debtors to (A) Obtain Postpetition Senior Secured

Superpriority Financing and (B) Use Cash Collateral, (II) Granting Adequate Protection to

Prepetition Secured Parties, (III) Modifying the Automatic Stay, (IV) Scheduling a Final Hearing,

and (V) Granting Related Relief [Doc. No. 104] (the “Interim DIP Order”), the Second Interim

Order (I) Authorizing the Debtors to (A) Obtain Postpetition Senior Secured Superpriority

Financing and (B) Use Cash Collateral, (II) Granting Adequate Protection to Prepetition Secured

Parties, (III) Modifying the Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting

Related Relief [Doc. No. 271] (the “Second Interim DIP Order”), the Third Interim Order (I)

Authorizing the Debtors to (A) Obtain Postpetition Senior Secured Superpriority Financing and

(B) Use Cash Collateral, (II) Granting Adequate Protection to Prepetition Secured Parties, (III)

Modifying the Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief

[Doc. No. 393] (the “Third Interim DIP Order”), the Amended Third Interim Order (I) Authorizing

the Debtors to (A) Obtain Postpetition Senior Secured Superpriority Financing and (B) Use Cash

Collateral, (II) Granting Adequate Protection to Prepetition Secured Parties, (III) Modifying the

Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief [Doc. No. 430]

(the “Amended Third Interim DIP Order” and, together with the Interim DIP Order, the Second

Interim DIP Order, and the Third Interim DIP Order, the “Interim DIP Orders”), and the Final

Order, as defined in the Interim DIP Order (together with the Interim DIP Orders, the “DIP

Orders”), and to the extent there is any inconsistency between the terms of the DIP Orders and any

action taken or proposed to be taken hereunder, the terms of the DIP Orders shall control.




4839-2643-0711.1
          Case 21-32351 Document 513 Filed in TXSB on 09/01/21 Page 6 of 9




         6.        Any period of time prescribed or allowed by this Order shall be computed in

accordance with Bankruptcy Rule 9006.

         7.        Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Bankruptcy Local Rules

are satisfied by such notice.

         8.        Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

         9.        The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order.

         10.       This Court shall retain jurisdiction over any and all matters arising from or related

to the implementation or interpretation of this Order.

         DATED:
         Signed: September 01, 2021.                     ___________________________________
                                                         Honorable David R. Jones
                                                         ____________________________________
                                                         United States Bankruptcy Judge
                                                         DAVID R. JONES
                                                         UNITED STATES BANKRUPTCY JUDGE




4839-2643-0711.1
          Case 21-32351 Document 513 Filed in TXSB on 09/01/21 Page 7 of 9




                                    EXHIBIT B

                          SUMMARY OF BANK ACCOUNTS




4839-2643-0711.1
          Case 21-32351 Document 513 Filed in TXSB on 09/01/21 Page 8 of 9



      Debtor        Account        Bank           Description of Account           Approximate
                   Number –                                                         Balance in
                   Last Four                                                        Account on
                     Digits                                                        Petition Date

 Limetree Bay                                                                    $878.15
                                               This is the operating account
 Refining
                    x0215      Oriental Bank   for Limetree Bay Refining
 Operating,
                                               Operating, LLC.
 LLC
 Limetree Bay                                                                    $20,084.21
                                               This is the payroll account for
 Refining
                    x0216      Oriental Bank   Limetree      Bay     Refining
 Operating,
                                               Operating, LLC.
 LLC
                                               This is the operating account     $2,277,262.99
 Limetree Bay       x0267      Oriental Bank   for Limetree Bay Refining,
 Refining, LLC                                 LLC.
                                               This is a discretionary           $315.39
                                               operation and maintenance
                    x0268      Oriental Bank
 Limetree Bay                                  account for Limetree Bay
 Refining, LLC                                 Refining, LLC.
 Limetree Bay                                  This is the revenue account for   $0
                    x001.4     Deutsche Bank
 Refining, LLC                                 Limetree Bay Refining, LLC.
                                               This is the operation and         $0
 Limetree Bay       x001.5     Deutsche Bank   maintenance account for
 Refining, LLC                                 Limetree Bay Refining, LLC.
                                               This is a reinvestment and        $0
 Limetree Bay       x001.6     Deutsche Bank   repair account for Limetree
 Refining, LLC                                 Bay Refining, LLC.
                                               This is a distribution suspense   $0
 Limetree Bay       x001.8     Deutsche Bank   account for Limetree Bay
 Refining, LLC                                 Refining, LLC.
                                               This is an operating reserve      $0
 Limetree Bay       x001.9     Deutsche Bank   account for Limetree Bay
 Refining, LLC                                 Refining, LLC.
                                               This is a construction account    $107,845.03
 Limetree Bay       x01.10     Deutsche Bank   for Limetree Bay Refining,
 Refining, LLC                                 LLC.
                                               This is a debt service reserve    $3,533.42
 Limetree Bay       x01.11     Deutsche Bank   account for Limetree Bay
 Refining, LLC                                 Refining, LLC.
 Limetree Bay                                                                    $1,049,979.71
                                               This is a revenue account for
 Refining
                    x972.1     Deutsche Bank   Limetree     Bay     Refining
 Marketing,
                                               Marketing, LLC.
 LLC
 Limetree Bay                                  This is an operation and          $1.49
 Refining                                      maintenance account for
                    x972.2     Deutsche Bank
 Marketing,                                    Limetree    Bay   Refining
 LLC                                           Marketing, LLC.
 Limetree Bay                                                                    $0
                                               This is a reinvestment and
 Refining
                    x972.3     Deutsche Bank   repair account for Limetree
 Marketing,
                                               Bay Refining Marketing, LLC.
 LLC
                                               This is a tolling agreement       $0
 Limetree Bay       x972.4     Deutsche Bank   payment account for Limetree
 Refining                                      Bay Refining Marketing, LLC.



4839-2643-0711.1
          Case 21-32351 Document 513 Filed in TXSB on 09/01/21 Page 9 of 9



 Marketing,
 LLC
 Limetree Bay                                                                    $0
                                               This is a capital expenditure
 Refining
                   x972.5     Deutsche Bank    reserve account for Limetree
 Marketing,
                                               Bay Refining Marketing, LLC.
 LLC
 Limetree Bay                                                                    $0
                                               This is a turn-around reserve
 Refining
                   x972.6     Deutsche Bank    account for Limetree Bay
 Marketing,
                                               Refining Marketing, LLC.
 LLC
 Limetree Bay                                                                    $119,310.57
                                               This is a discretionary account
 Refining
                   x0986       Oriental Bank   for Limetree Bay Refining
 Marketing,
                                               Marketing, LLC.
 LLC
 Limetree Bay                                                                    $50.00
                                               This is a B&P checking
 Refining
                   x7150         Citibank      account for Limetree Bay
 Holdings   II
                                               Refining Holdings II LLC.
 LLC
                                               This is a B&P checking            $8,306.97
 Limetree Bay
                   x0919         Citibank      account for Limetree Bay
 Services, LLC
                                               Services, LLC.




4839-2643-0711.1
